Citation Nr: 1824980	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-42 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970, including service in the Republic of Vietnam.  His awards include the Bronze Star Medal awarded for meritorious service in connection with ground operations against a hostile force.  His awards also include the Army Commendation Medal with "V" device.  The description of the award documents that the Veteran came under enemy fire while repairing a downed combat damaged helicopter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2017, the Board denied service connection for posttraumatic stress disorder (PTSD) and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD for further development.


FINDING OF FACT

The Veteran's acquired psychiatric disorder other than PTSD is not related to his active service or to a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy during active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C. § 1154 (b)(2012).  As noted in the Introduction, the Veteran was awarded medals that are sufficient to demonstrate that he engaged in combat with the enemy.  This applies only to the in-service requirement referred to in the previous paragraph.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); see also Dalton v. Nicholson, 21 Vet.App. 23, 37 (2007).

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the record shows diagnoses of major depressive disorder and specific phobia, situational type.

The Veteran's service treatment records do not show any diagnosis of, treatment for, or complaints of psychiatric symptoms during service.  At the time of his September 1970 separation examination, the Veteran denied any psychiatric symptoms and a clinical evaluation found no psychiatric abnormalities.

In conjunction with his original claim for PTSD, the Veteran provided lay evidence of combat-related stressors.

The Veteran has submitted medical treatment records showing depression and anxiety symptoms dating back to 2000.  In his original clam, the Veteran linked the onset of his psychiatric symptoms to the start of the war in Iraq and Afghanistan.

An April 2006 treatment record notes a history of suicide attempt in the 1970s wherein he overdosed in response to marital problems.

A June 2009 treatment record notes depression and anxiety for ten to fifteen years that had worsened since 2004 when his former employer shut down.

The September 2015 VA examiner, after reviewing of the objective evidence of record, documenting the Veteran's subjective complaints, and performing a thorough clinical examination found that it was less likely than not that there was a direct nexus between the Veteran's current psychiatric diagnoses and his military service.  This examiner reasoned that the Veteran did not meet the criteria for a diagnosis of PTSD.  There was no apparent nexus between his diagnosed psychiatric conditions and his time in Vietnam as the onset of his conditions was some time after his military service and appeared related to ongoing life stressors over the years since his time in the Army.  The Veteran has not submitted a positive medical nexus opinion to refute this examiner's findings.

In a May 2011 statement, the Veteran noted that his diabetes had been a major problem for depression.  Thus, the Board has also considered whether service connection is warranted on a secondary basis.  As noted above, the Veteran has current psychiatric diagnoses.  Additionally, service connection has been established for diabetes mellitus.

In an October 2017 addendum opinion, the September 2015 VA examiner found that the Veteran's diagnosed conditions of major depressive disorder and specific phobia were less likely than not proximately due to, or permanently aggravated beyond its natural progression by, his type II diabetes.  This examiner noted that both major depressive disorder and specific phobia were primary conditions in and of themselves and were not secondary to any other medical condition.  Both conditions were by their very nature characterized by a waxing and waning course with periods of symptom exacerbation followed by periods of remission, it was not possible to attribute exacerbations to specific factors without resorting to mere speculation, as such exacerbations were likely to occur as part of the natural course of both of the disorders and as such could not be considered permanent.  Again, the Veteran has not submitted a positive medical nexus opinion to refute this examiner's findings.

The Board has considered the Veteran's lay statements regarding causation.  In this case, however, the record does not show and the Veteran does not allege an in-service onset of psychiatric symptoms to which his current complaints may be linked.  While he has identified in-service stressors, he has not been diagnosed with PTSD.  Furthermore, there is no showing that he possesses the requisite knowledge or expertise to attribute his psychiatric symptoms to a particular service connected disability.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and his appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


